22 F.3d 686
UNITED STATES of America, Plaintiff-Appellee,v.Terry Lea GRIFFITH, Defendant-Appellant.
No. 93-6303.
United States Court of Appeals,Sixth Circuit.
Submitted March 24, 1994.Decided May 18, 1994.

On Appeal from the United States District Court for the Western District of Kentucky.
Joseph M. Whittle and Terry Cushing, Asst. U.S. Atty., Catherine Ryan Meng, Alan E. Sears, Asst. U.S. Atty.  (briefed), Office of the U.S. Atty., Louisville, KY, for plaintiff-appellee.
John H. Harralson, III (briefed), Alagia, Day, Trautwein & Smith, Louisville, KY, Charles B. Lembcke, Datz, Jacobson, Lembcke & Garfinkle, Jacksonville, FL, John L. Smith, Louisville, KY, for defendant-appellant.
Before:  RYAN and NORRIS, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
The defendant, Terry Lea Griffith, brings an appeal of her convictions for conspiracy to commit wire fraud, mail fraud, and interstate transportation of property obtained by fraud, in violation of 18 U.S.C. Sec. 371;  wire fraud, in violation of 18 U.S.C. Sec. 1343, and aiding and abetting, in violation of 18 U.S.C. Sec. 2;  mail fraud, in violation of 18 U.S.C. Sec. 1341, and aiding and abetting;  interstate transportation of property taken by fraud, in violation of 18 U.S.C. 2314, and aiding and abetting;  and money laundering, in violation of 18 U.S.C. Sec. 1957, and aiding and abetting.  This is a companion appeal to the appeal brought by her codefendant, Steven Lynn Griffith, which we decided in a published opinion, United States v. Griffith, 17 F.3d 865 (6th Cir.1994).  All of the issues raised by the defendant here were raised and discussed in that opinion, and were found to be without merit.  What we said there is equally applicable to all of the issues raised by the defendant in this appeal.


2
Therefore, for the reasons discussed in Griffith, 17 F.3d 865, the district court's order of conviction is AFFIRMED.